Citation Nr: 0407202	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  00-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran has almost 13 years of honorable active service 
in the United States Army.  He died on May [redacted], 1999; the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision issued by the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant was 
afforded a personal hearing at the RO in June 2000.  A 
hearing was held before the undersigned Veterans Law Judge 
via videoconference in March 2002.

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's claim was certified on appeal to the Board in 
March 2002.  Thereafter, the Board determined that a medical 
opinion was need for an equitable disposition of the instant 
case.  See 38 C.F.R. § 20.901(a) (2003).  Since certification 
of this appeal and while the expert medical opinion was being 
obtained, certain court decisions have been promulgated which 
impact the appellant's claim.

The United States Court of Appeals for the Federal Circuit 
invalidated the regulations that empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the appellant or her 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Here, 
evidence has been associated with the claims folder 
subsequent to the December 2000 Supplemental Statement of the 
Case (SSOC).  This evidence includes lay statements, a 
statement from the veteran's treating physician, treatises, 
VA treatment records and private treatment records.  The 
appellant's representative resubmitted the majority of the 
listed evidence in January 2004 with a proper waiver of RO 
review.  Unfortunately, a waiver has not been received 
regarding the submitted VA treatment records from 1998 to 
1999 or for the private treatment records.  Therefore, the 
Board may not consider this evidence in the first instance.  
Id.

Furthermore, the Board sent the appellant a letter in October 
2002 in which she was notified of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The appellant 
promptly responded to this notice.  Unfortunately, notice of 
the VCAA from the Board is also no longer appropriate 
process.  While the Board is cognizant of the appellant's 
desire for an equitable appellate determination of her 
claims, a remand is required to correct due process concerns 
before appellate action may be taken.

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  Readjudicate the appellant's claims.  
If the benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits and all evidence received since 
March 2000.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



